Examiner’s Amendment
An informal examiner’s amendment to the record appears below to correct obvious informalities in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

	In the claims:
	
Claim 1, line 5; claim 16, line 3; and claims 19-22, line 5 of each claim; “the duty factor” has been rewritten to --a duty factor-- to avoid an obvious antecedent issue.

Claim 8, line 2, “the” before the recitation of “widths” has been remove to avoid an obvious antecedent issue.

Claim 13, line 5, “the width” has been rewritten to --a width-- to avoid an obvious antecedent issue.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowable over the prior art since it has been amended to include the indicated allowable subject matter of previously presented claim 6. 
Claim 13 is allowable over the prior art since it has been amended to include the indicated allowable subject matter of previously presented claim 15. 
Claim 19 is allowable over the prior art since it includes the indicated allowable subject matter of claim 4.
Claim 20 is allowable over the prior art since it includes the indicated allowable subject matter of claim 5.
Claim 21 is allowable over the prior art since it includes the indicated allowable subject matter of claim 8.
Claim 22 is allowable over the prior art since it includes the indicated allowable subject matter of claim 10.

Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 1 or 13, claims 2-5, 7-12, 14, 16 and 17 have also been determined to be novel and non-obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843